Exhibit 10.1

WELLS FARGO BANK, NATIONAL ASSOCIATION

2450 Colorado Avenue

Suite 3000 West

Santa Monica, CA 90404

Dated as of April 18, 2014

INFUSYSTEM, INC.

31700 Research Park Drive

Madison Heights, MI

Attn: Chief Financial Officer

 

Re: Amendment Number One to Credit Agreement

Ladies and Gentlemen:

Reference hereby is made to that certain Credit Agreement, dated as of
November 30, 2012 (as amended, restated, amended and restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”), by and among the
lenders from time to time party thereto (such lenders, together with their
respective successors and permitted assigns, in such capacity, each,
individually a “Lender” and collectively, the “Lenders”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for each member of the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
as lead arranger, as book runner, and as documentation agent, INFUSYSTEM
HOLDINGS, INC., a Delaware corporation (“Parent”), INFUSYSTEM HOLDINGS USA,
INC., a Delaware corporation (“Holdings”), INFUSYSTEM, INC., a California
corporation (“Infusystem”), FIRST BIOMEDICAL, INC., a Kansas corporation (“FBI”;
FBI and Infusystem are referred to hereinafter each individually as a “Borrower”
and individually and collectively, jointly and severally, as the “Borrowers”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

Holdings and Borrowers have requested that Agent and the Lenders make certain
amendments to the Credit Agreement.

Accordingly, Holdings, Borrowers, Agent, and the undersigned Lenders hereby
agree as follows:

 

  1. Amendments to Credit Agreement.

(a) Schedule 1.1 to the Credit Agreement is hereby amended by amending and
restating clause (f) of the defined term “Eligible Inventory” in its entirety as
follows:

“(f) it is located on real property leased by a Borrower or in a contract
warehouse, in each case, unless it is subject to a Collateral Access Agreement
executed by the lessor or warehouseman, as the case may be, and unless it is
segregated or otherwise separately identifiable from goods of others, if any,
stored on the premises; provided, that Inventory located at a Borrower’s leased
real property location at 11102-11134 Strang Line Road, Lenexa, Kansas 66215,
shall not be excluded by operation of this clause (f) solely as a result of such
location not being subject to a Collateral Access Agreement if Agent shall have
implemented a Landlord Reserve for such location,”



--------------------------------------------------------------------------------

(b) Schedule E-1 to the Credit Agreement is hereby amended by (i) deleting such
schedule in its entirety, and (ii) inserting Schedule E-1 attached in Annex A
attached hereto in lieu thereof.

(c) Schedule 4.24(a) to the Credit Agreement is hereby amended by (i) deleting
such schedule in its entirety, and (ii) inserting Schedule 4.24(a) attached in
Annex A attached hereto in lieu thereof.

 

  2. Miscellaneous.

(a) The Credit Agreement, as amended hereby, and each of the other Loan
Documents shall be and remain in full force and effect in accordance with their
respective terms and hereby are ratified and confirmed in all respects. Except
as expressly set forth herein, this letter agreement shall not, by implication
or otherwise, limit, impair, constitute a waiver of, or otherwise affect the
rights and remedies of the Lender Group under the Credit Agreement, and shall
not alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Each of Holdings and each Borrower
hereby represents and warrants to Agent and the Lenders that as of the date
hereof no Default or Event of Default has occurred and is continuing. Nothing
herein shall be deemed to entitle the Loan Parties to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement in
similar or different circumstances.

(b) Upon and after the effectiveness of this letter agreement, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

(c) To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Credit Agreement, after giving effect to this letter agreement, such
terms and conditions are hereby deemed modified and amended accordingly to
reflect the terms and conditions of the Credit Agreement as modified and amended
hereby.

(d) This letter agreement is a Loan Document.

(e) THIS LETTER AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF
LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 12
OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.

(f) Each Loan Party consents to the amendments to the Credit Agreement set forth
in this letter agreement and agrees that all Obligations owing by such Person
are unconditionally owing by such Person to Agent and the Lenders, without
offset, defense, withholding, counterclaim or deduction of any kind, nature or
description whatsoever.



--------------------------------------------------------------------------------

(g) Each Loan Party hereby reaffirms its obligations under each Loan Document to
which it is a party. Each Loan Party hereby further ratifies and reaffirms the
validity and enforceability of all of the liens and security interests
heretofore granted, pursuant to and in connection with the Guaranty and Security
Agreement or any other Loan Document, to Agent, as collateral security for the
obligations under the Loan Documents in accordance with their respective terms,
and acknowledges that all of such Liens and security interests, and all
Collateral heretofore pledged as security for such obligations, continue to be
and remain collateral for such obligations from and after the date hereof. Each
Loan Party hereby further does grant to Agent, for the benefit of the Lender
Group and the Bank Product Providers, a perfected security interest in the
Collateral (as defined in the Guaranty and Security Agreement) in order to
secure all of its present and future Obligations.

(h) Each Loan Party hereby restates, ratifies and reaffirms each and every term
and condition set forth in the Credit Agreement, Guaranty and Security
Agreement, and the other Loan Documents effective as of the date hereof and as
amended hereby.

(i) This letter agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same agreement. Delivery of an
executed counterpart of this letter agreement by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this letter agreement. Any party delivering
an executed counterpart of this letter agreement by telefacsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this letter agreement but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this letter agreement.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this letter agreement to be
executed and delivered by their duly authorized officers.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

a national banking association, as Agent and as a Lender

By:  

/s/ Ryan Haight

Name:  

Ryan Haight

Title:  

Authorized Signatory



--------------------------------------------------------------------------------

PENNANTPARK INVESTMENT CORPORATION,

a Maryland corporation, as a Lender

By:  

/s/ Arthur H. Penn

Name:  

Arthur H. Penn

Title:  

Chief Executive Officer

PENNANTPARK CREDIT OPPORTUNITIES FUND, LP, a Delaware limited partnership, as a
Lender By:  

/s/ Arthur H. Penn

Name:  

Arthur H. Penn

Title:  

Managing Member of PennantPark Capital, LLC, the General Partner of the Fund

PENNANTPARK FLOATING RATE FUNDING I, LLC, as a Lender By:  

/s/ Arthur H. Penn

Name:  

Arthur H. Penn

Title:  

Chief Executive Officer



--------------------------------------------------------------------------------

INFUSYSTEM HOLDINGS, INC.,

a Delaware corporation

By:  

/s/ Jonathan P. Foster

Name:  

Jonathan P. Foster

Title:  

Chief Financial Officer

INFUSYSTEM HOLDINGS USA, INC.,

a Delaware corporation

By:  

/s/ Jonathan P. Foster

Name:  

Jonathan P. Foster

Title:  

Chief Financial Officer

INFUSYSTEM, INC.,

a California corporation

By:  

/s/ Jonathan P. Foster

Name:  

Jonathan P. Foster

Title:  

Chief Financial Officer

FIRST BIOMEDICAL, INC.,

a Kansas corporation

By:  

/s/ Jonathan P. Foster

Name:  

Jonathan P. Foster

Title:  

Chief Financial Officer



--------------------------------------------------------------------------------

ANNEX A

(attached)



--------------------------------------------------------------------------------

Schedule E-1

Location of Eligible Inventory

 

Tenant

  

Address

  

City

  

State

  

Zip

InfuSystem, Inc.   

31700 Research Park Drive

   Madison Heights    Michigan    48071 First Biomedical, Inc.   

11102-11134 Strang Line Road

   Lenexa    Kansas    66215 First Biomedical, Inc.   

882 Jan Mar Ct.

   Olathe    Kansas    66061 First Biomedical, Inc.   

878 Jan Mar Ct.

   Olathe    Kansas    66061 First Biomedical, Inc.   

15339 S US-169 Hwy

   Olathe    Kansas    66062 First Biomedical, Inc.   

12015 Mora Drive, Unit 6

   Santa Fe Springs    California    90670



--------------------------------------------------------------------------------

Schedule 4.24(a)

Location of Inventory (other than Fixed Assets)

 

Tenant

  

Address

  

City

  

State

  

Zip

InfuSystem, Inc.   

31700 Research Park Drive

   Madison Heights    Michigan    48071 First Biomedical, Inc.   

11102-11134 Strang Line Road

   Lenexa    Kansas    66215 First Biomedical, Inc.   

882 Jan Mar Ct.

   Olathe    Kansas    66061 First Biomedical, Inc.   

878 Jan Mar Ct.

   Olathe    Kansas    66061 First Biomedical, Inc.   

15339 S US-169 Hwy

   Olathe    Kansas    66062 First Biomedical, Inc.   

12015 Mora Drive, Unit 6

   Santa Fe Springs    California    90670